35 Mich. App. 395 (1971)
192 N.W.2d 656
PEOPLE
v.
MERKERSON
Docket No. 10478.
Michigan Court of Appeals.
Decided July 29, 1971.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Dominick R. Carnovale, Chief, Appellate Department, and Arthur N. Bishop, Assistant Prosecuting Attorney, for the people.
John L. Belanger, for defendant on appeal.
Before: T.M. BURNS, P.J., and HOLBROOK and McGREGOR, JJ.
*396 PER CURIAM.
The defendant pled guilty to assault with intent to rob while armed, a violation of MCLA § 750.89 (Stat Ann 1962 Rev § 28.284). He was sentenced to a term of life imprisonment.
The defendant makes two allegations of error on appeal. The first is that the trial judge did not make a sufficient inquiry into the facts to support his acceptance of the guilty plea. The other is that his plea was not freely and voluntarily made.
On appeal, this Court may review the transcript of the preliminary examination in order to determine whether there was a sufficient factual basis for a defendant's plea. People v. Hinton (1970), 27 Mich App 186; People v. Medley (1970), 27 Mich App 195; and People v. Bradshaw (1970), 28 Mich App 354. A review of the preliminary examination in this matter reveals a sufficient factual basis to support the defendant's plea of guilty, and we find there was no error on that count.
We may reverse a guilty plea as not being freely and voluntarily made if there are unfulfilled promises on the part of the prosecutor. People v. Bartlett (1969), 17 Mich App 205. This defendant alleges no unfulfilled promises on the part of the prosecutor, and a review of the transcript of the guilty plea proceeding indicates that it was indeed freely and voluntarily made.
We find no reversible error in the proceedings below. The defendant's conviction is hereby affirmed.